Title: From George Washington to George Steptoe Washington, 5 May 1788
From: Washington, George
To: Washington, George Steptoe



Dear George,
Mount Vernon May 5th 1788

I yesterday received a letter from Mr Hanson informing me that you slept from home three nights successively and one contrary

to his express prohibition. Complaints of this nature are extreamly painful to me, as it discovers a degree of impropriety in your conduct, which, at your time of life your good sense & discretion ought to pount out to you and lead you to avoid. Altho’ there is nothing criminal in your having slept with a companion of good manners and reputation as you say you have, yet your absenting yourself from your own lodgings under that pretence may be productive of irregularities and disagreeable consequences—and I now insist upon it, in the most pointed terms, that you do not repeat it without the consent and approbation of Mr Hanson.
One strong motive for my placing you in your present lodgings was that you might, in your conduct out of school, be guided by Mr Hanson’s advice and directions, as I confide very much in his discretion & think that he would requ[i]re nothing of you but what will conduce to your advantage; and at the age to which you have now arrived you must be capable of distinguishing between a proper and improper line of conduct and be sensible of the advantages or disadvantages which will result to you through life from the one or the other.
Your future character and reputation will depend very much, if not entirely, upon the habits and manners which you contract in the present period of your life; they will make an impression upon you which can never be effaced. You should therefore be extreemly cautious how you put yourself into the way of imbibing those customs which may tend to corrupt your manners or vitiate your heart. I do not write to you in this style from knowing or suspecting that you are addicted to any vice, but only to guard you against pursuing a line of conduct which may imperceptably lead on to Vicious cources.
Mr Hanson has done you and Lawrence Justice in saying that your behaviour since you have been last with him has been unexceptionable except in this instance and one more which he has not mentioned, and I hope this is the last complaint I shall ever hear while you remain in your present situation at least, as it will prevent me from using means to regulate your behaviour which will be disagreeable to us both. I am—Yr sincer[e] friend & affectionate Uncle

Go. Washington

